In view of the Panel Decision from Pre-Appeal Brief Review dated 06/07/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “said first panel has an article holding means for holding an article”, “a second panel at least connected to said first panel via a first panel folding line”, and “a base end portion of said recess supporting tab is connected to said first panel via a tab folding line” in claim 1, and “said first wall has an article holding means for holding an article”, “a second wall at least connected to said first wall via a first panel folding line”, and “a base end portion of said recess supporting tab is connected to said first wall via a tab folding line” in claim 8 lack proper antecedent basis because the specification as originally filed fails to provide support for these phrases.  The instant patent application specification discloses a first side wall (112), a second side wall (114), a first bottom wall (120), a second bottom wall (122), a first bottom inclined portion (116), and a second bottom inclined portion (118).  There are no first panel and a second panel, and a first wall and a second wall as claimed.  Also, in paragraph [0045] states “The recess supporting tab 204 is connected to the first bottom wall 120 or the second bottom wall 122 via a tab folding line 206.” Which indicates that the first panel/first wall (116; 118) has an article holding means (200) as claimed and the second panel/second wall (120; 122) at least connected to said first panel via a first panel folding line (138; 140), and a base end portion of said recess supporting tab is connected to said second panel (not said first panel as claimed) via the tab folding line (206).  Please clarify.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sykora (5,167,325).  
As to claim 1, Sykora discloses a blank (42; Fig. 3) comprising a first panel (42) and a second panel (see Fig. 3 below) at least connected to the first panel via a first panel folding line.  The first panel having an article holding means (30a, 44), the article holding means comprises an article receiving opening (30a) and a recess supporting tab (44) provided to protrude toward the article receiving opening.  Sykora further discloses a base end portion of the recess supporting tab is connected to the first panel via a tab folding line (see the dash lines in Fig. 3 below) and a width of the base end portion of the recess supporting tab is equal to or less than a maximum width of the recess supporting tab (Fig. 3 below is clearly showed the width of the base end portion of the recess supporting tab is equal to or less than a maximum width of the recess supporting tab).  
As to claim 2, Sykora further discloses a boundary between at least one side portion of the recess supporting tab and an edge portion of the article receiving opening is formed with a slit (see Fig. 3 below), and the slit extends from one end of the tab folding line to a free end of the recess supporting tab.
As to claim 3, Sykora further discloses the width of the recess supporting tab is gradually reduced from a portion having the maximum width toward the base end portion.
As to claim 4, Sykora further discloses the at least one side portion is abutted to the edge portion of the article receiving opening.
As to claim 15, Sykora further discloses the slit forms the edge portion of the article receiving opening and the slit forms the at least one side portion of the recess supporting tab, and the at least one side portion of the recess supporting tab and the edge portion of the article receiving opening are adjacent to each other with the slit forming the boundary between the two.  
As to claim 17, the recess supporting tab of Sykora is inherently capable to engage with a recess portion of an article to be held.

    PNG
    media_image1.png
    877
    938
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8-9, 11-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (2015/0225155; hereinafter Ikeda’155).  
As to claim 1 (one way of rejecting claim 1), Ikeda’155 discloses a blank (1; Fig. 1) comprising a first panel (2Db(2), 38) and a second panel (2C(2)) at least connected to the first panel via a first panel folding line (46).  The first panel having an article holding means (39, 41) for holding an article, the article holding means comprises an article receiving opening (39) for receiving a portion of the article and a recess supporting tab (41) provided to protrude toward the article receiving opening.  Ikeda’155 further discloses a base end portion of the recess supporting tab is connected to the first panel via a tab folding line (40), the base end portion has a width, and the recess supporting tab has a maximum width (see Fig. 1 and the enlarged view below).  To the extent that Ikeda’155 fails to disclose the width of the base end portion of the recess supporting tab is equal to or less than the maximum width of the recess supporting tab, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blank of Ikeda’155 so the blank is constructed with the width of the base end portion of the recess supporting tab is equal to or less than a maximum width of the recess supporting tab for allowing the recess supporting tab to support various sizes of articles with a substantially cylinder shape and various sizes of recess portion on at least one end.
As to claim 1 (alternative way of rejecting claim 1), Ikeda’155 discloses a blank (1; Fig. 1) comprising a first panel (38) and a second panel (2Db(2)) at least connected to the first panel via a first panel folding line (48).  The first panel having an article holding means (39, 41) for holding an article, the article holding means comprises an article receiving opening (39) for receiving a portion of the article and a recess supporting tab (41) provided to protrude toward the article receiving opening.  Ikeda’155 further discloses a base end portion of the recess supporting tab is connected to the second panel via a tab folding line (40), the base end portion has a width, and the recess supporting tab has a maximum width (see Fig. 1 and the enlarged view below).  To the extent that Ikeda’155 fails to disclose the width of the base end portion of the recess supporting tab is equal to or less than the maximum width of the recess supporting tab, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blank of Ikeda’155 so the blank is constructed with the width of the base end portion of the recess supporting tab is equal to or less than a maximum width of the recess supporting tab for allowing the recess supporting tab to support various sizes of articles with a substantially cylinder shape and various sizes of recess portion on at least one end.
As to claim 2, Ikeda’155 further discloses a boundary between at least one side portion of the recess supporting tab and an edge portion of the article receiving opening is formed with a slit, and the slit extends from one end of the tab folding line to a free end of the recess supporting tab (Fig. 1 below).
As to claim 4, Ikeda’155 further discloses the at least one side portion is abutted to the edge portion of the article receiving opening.
As to claim 5, Ikeda’155 further discloses an end portion of the slit on a side adjacent to the one end of the tab folding line extends to a position dividing the tab folding line and the first panel folding line, and the at least one side portion of the recess supporting tab forms a foldable ear portion (see Fig. 1 below) with respect to a residual portion of the recess supporting tab by the slit.
As to claim 6, Ikeda’155 discloses the foldable ear portion is connected to the recess supporting tab via an ear portion folding line (see Fig. 1 below).
As to claim 8 (one way of rejecting claim 8), Ikeda’155 discloses a carton (9; Fig. 2) for housing an article with a substantially cylinder shape and a recess portion on at least one end, the carton comprising a first wall (2Db(2), 38) and a second wall (2C(2)) at least connected to the first wall via a first panel folding line (46).  The first wall having an article holding means (39, 41) for holding an article, the article holding means comprises an article receiving opening (39) for receiving a portion of the article and a recess supporting tab (41) provided to protrude toward the article receiving opening.  Ikeda’155 further discloses a base end portion of the recess supporting tab is connected to the first wall via a tab folding line (40), the base end portion has a width, and the recess supporting tab has a maximum width (see Fig. 1 and the enlarged view below).  To the extent that Ikeda’155 fails to disclose the width of the base end portion of the recess supporting tab is equal to or less than the maximum width of the recess supporting tab, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carton of Ikeda’155 so the carton is constructed with the width of the base end portion of the recess supporting tab is equal to or less than a maximum width of the recess supporting tab for allowing the recess supporting tab to support various sizes of articles with a substantially cylinder shape and various sizes of recess portion on at least one end.
As to claim 8 (alternative way of rejecting claim 8), Ikeda’155 discloses a carton (9; Fig. 2) for housing an article with a substantially cylinder shape and a recess portion on at least one end, the carton comprising a first wall (38) and a second wall (2Db(2)) at least connected to the first wall via a first panel folding line (48).  The first wall having an article holding means (39, 41) for holding an article, the article holding means comprises an article receiving opening (39) for receiving a portion of the article and a recess supporting tab (41) provided to protrude toward the article receiving opening.  Ikeda’155 further discloses a base end portion of the recess supporting tab is connected to the second wall via a tab folding line (40), the base end portion has a width, and the recess supporting tab has a maximum width (see Fig. 1 and the enlarged view below).  To the extent that Ikeda’155 fails to disclose the width of the base end portion of the recess supporting tab is equal to or less than the maximum width of the recess supporting tab, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blank of Ikeda’155 so the blank is constructed with the width of the base end portion of the recess supporting tab is equal to or less than a maximum width of the recess supporting tab for allowing the recess supporting tab to support various sizes of articles with a substantially cylinder shape and various sizes of recess portion on at least one end.
As to claim 9, Ikeda’155 further discloses a boundary between at least one side portion of the recess supporting tab and an edge portion of the article receiving opening is formed with a slit, and the slit extends from one end of the tab folding line to a free end of the recess supporting tab (Fig. 1 below).
As to claim 11, Ikeda’155 further discloses the at least one side portion is abutted to the edge portion of the article receiving opening.
As to claim 12, Ikeda’155 further discloses an end portion of the slit on a side adjacent to the one end of the tab folding line extends to a position dividing the tab folding line and the first panel folding line, and the at least one side portion of the recess supporting tab forms a foldable ear portion (see Fig. 1 below) with respect to a residual portion of the recess supporting tab by the slit.
As to claim 13, Ikeda’155 discloses the foldable ear portion is connected to the recess supporting tab via an ear portion folding line (see Fig. 1 below).
As to claim 15, see the slit in the Fig. 1 below.
As to claims 17 and 18, the recess supporting tab of Ikeda’155 is inherently capable to engage with a recess portion of the article to be held.
As to claims 19 and 20, Ikeda’155 further discloses an endpoint of the tab folding line is adjacent to or coincident with a notional line that is coincident with the first panel folding line (48).

    PNG
    media_image2.png
    524
    710
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    747
    573
    media_image3.png
    Greyscale

Claim(s) 3, 7, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ikeda’155 as applied to claim 1 or 5 or 12 or 9 above, and further in view of Sykora.
As to claims 3 and 10, Ikeda’155 further fails to show the width of the recess supporting tab is gradually reduced from a portion having the maximum width toward the base end portion.  Sykora further discloses the width of the recess supporting tab is gradually reduced from a portion having the maximum width toward the base end portion (which is similar to the slit is curved toward the tab folding line as claimed above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Sykora to modify the blank/the carton of Ikeda’155 as modified so the blank/the carton is constructed with the width of the recess supporting tab is gradually reduced from a portion having the maximum width toward the base end portion for better accommodating a recess portion of the substantially cylinder shape article.
As to claims 7 and 14, Ikeda’155 further fails to show the end portion of the slit is curved toward the tab folding line as claimed.  Sykora further discloses the end portion of the slit is curved toward the tab folding line (see Fig. 3 above).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Sykora to modify the blank/the carton of Ikeda’155 as modified so the blank/the carton is constructed with the end portion of the slit is curved toward the tab folding line for better accommodating a recess portion of the substantially cylinder shape article.
As to claim 16, Sykora further discloses the at least one side portion of the recess supporting tab in an unfolded arrangement is configured to abut the edge portion of the article receiving opening such that there is no substantially gap (see Fig. 3 of Sykora) between the at least one side portion of the recess supporting tab and the edge portion of the article receiving opening in the unfolded arrangement.

Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant’s arguments with respect to Sykora in the pre-appeal brief request such as “Sykora also does not state the drawings are to scale or state the applicable dimensions …” are noted.  They are not persuasive because Sykora discloses a general circular aperture (30a) and a width of a line between two points and the line is parallel to the X-axis (see Fig. 3 below) is gradually increased until the line is aligned with the X-axis.  In this case, the width of the base end portion of the recess supporting tab is clearly equal to or less than a maximum width of the recess supporting tab as claimed.

    PNG
    media_image4.png
    407
    376
    media_image4.png
    Greyscale



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736